Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the 2010 Incentive Plan of our reports dated February 25, 2010, with respect to the consolidated financial statements and schedule of EMCOR Group, Inc. and Subsidiaries and the effectiveness of internal control over financial reporting of EMCOR Group, Inc. and Subsidiaries included in its Annual Report (Form 10-K) for the year ended December 31, 2009, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Stamford, Connecticut July 29, 2010
